Name: 93/729/CFSP: Council Decision of 20 December 1993 supplementing the joint action on support for the convoying of humanitarian aid in Bosnia-Herzegovina
 Type: Decision
 Subject Matter: trade;  economic policy; NA;  political geography;  cooperation policy;  political framework
 Date Published: 1993-12-31

 Avis juridique important|31993D072993/729/CFSP: Council Decision of 20 December 1993 supplementing the joint action on support for the convoying of humanitarian aid in Bosnia-Herzegovina Official Journal L 339 , 31/12/1993 P. 0003 - 0003COUNCIL DECISION of 20 December 1993 supplementing the joint action on support for the convoying of humanitarian aid in Bosnia-Herzegovina (93/729/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Union, and in particular Articles J.3 and J.11 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Counil on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia-Herzegovina (1), and in particular point 4 thereof, HAS DECIDED AS FOLLOWS: 1. The budget necessary to finance the aid convoying requirements defined in the report drawn up pursuant to point 3 of the above Council Decision shall amount to ECU 48,30 million. Half of the amount (ECU 24,15 million) shall be borne by the budget of the European Communities. This expenditure shall appear in Part III.B, Commission, of the budget. The Council will decide in due course how the remaining amount is to be financed by the Member States. 2. In the light of priority requirements to be determined in close liaison with Member States' and other qualified experts, the Commission shall implement the joint action within the limits of the amount charged to the budget of the European Communities. 3. The present Decision shall enter into force on today's date and shall apply for the period covered by Decision 93/603/CFSP. 4. This Decision shall be published in the Official Journal. Done at Brussels, 20 December 1993. For the Council The President W. CLAES (1) OJ No L 286, 20. 11. 1993, p. 1.